             Case 2:19-cv-01804-NJK Document 24 Filed 12/28/20 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   SYDNEY BUDGE,                                            Case No.: 2:19-cv-01804-NJK
 7          Plaintiff,                                                  ORDER
 8   v.                                                              [Docket No. 23]
 9   ANDREW SAUL,
10          Defendant.
11         Pending before the Court is the parties’ stipulation for attorneys’ fees and costs pursuant
12 to the Equal Access to Justice Act (“EAJA”). Docket No. 23.
13         Fees awarded pursuant to the EAJA are calculated pursuant to the lodestar method. Costa
14 v. Comm’r of Soc. Sec. Admin., 690 F.3d 1132, 1135 (9th Cir. 2012). Under the lodestar method,
15 the Court determines a fee award by multiplying the number of hours reasonably expended by a
16 reasonable hourly rate. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). The lodestar figure is
17 presumptively reasonable. Cunningham v. Cty. of Los Angeles, 879 F.2d 481, 488 (9th Cir. 1988).
18 Courts have “substantial discretion in fixing the amount of an EAJA award.” I.N.S. v. Jean, 496
19 U.S. 154, 163 (1990).
20         Here, Plaintiff seeks to recover a total of $5,400 in attorneys’ fees and costs. Docket No.
21 23 at 1–2. However, Plaintiff fails to include supporting documentation and discussion as to the
22 reasonableness of the fees sought; therefore, the Court is unable to conduct the necessary analysis
23 under the lodestar method. See Douzat v. Saul, 2020 WL 3408706, at * 1 (D. Nev. June 11, 2020).
24         Accordingly, the parties’ stipulation for attorneys’ fees and costs is hereby DENIED
25 without prejudice. Docket No. 23.
26         Dated: December 28, 2020
27                                                              ______________________________
                                                                Nancy J. Koppe
28                                                              United States Magistrate Judge
                                                    1
